Citation Nr: 1709279	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-49 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability including chronic obstructive pulmonary disease (COPD)

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

(The issues of whether new and material evidence has been presented to reopen claims for service connection for left shoulder, low back, pelvic, nasal, and right eye conditions and, if so, whether service connection is warranted, are subject to a separate decision). 


REPRESENTATION

Appellant represented by:	Ryan Coskrey, Attorney



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran testified before the undersigned Veterans Law Judge at a November 2011 videoconference hearing.  The case was recently remanded in January 2015.  

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lung disability, currently diagnosed as COPD, is not attributable to service.  



CONCLUSION OF LAW

A lung disability, currently diagnosed as COPD, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which cumulatively contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at both RO and Board hearings.  The hearings were adequate as the Decision Review Officer (DRO) and Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs document that the Veteran was involved in a motor vehicle accident (MVA) during service.  He suffered trauma described as a contusion to the left iliac crest area as well as the spine and pelvis.  No lung injury was identified.  Although the Veteran subsequently complained of having trouble breathing, this trouble breathing was in reference to throat problems.  On the separation examination, again, no lung injury was identified and the Veteran denied any lung symptoms on the Report of Medical History. 

Post-service, no lung disability was shown for decades.  An October 2008 private computerized tomography (CT) diagnosed COPD.

An undated letter from private physician Dr. M. stated that the Veteran had a jeep accident during service in 1962.  The physician noted that the Veteran had back pain and right chest wall pain.  He indicated that he had performed work-ups on the Veteran including a CT.  The Board notes that the CT was attached (as previously referenced and dated in October 2008) and showed the following findings: no abnormality in the mediastinum; chronic obstructive lung disease; no evidence of pulmonary edema or pneumonitis; fatty infiltration in the liver; both adrenal glands normal; degenerative changes thoracic spine; no abnormality in the mediastinum; and normal thoracic aorta.  Dr. M. stated that "it appears to be related to prior injuries."  He indicated that given the Veteran's history of prior injury and complaints since the MVA, he opined that "it is reasonable to state his condition is related and likely service connected."  Dr. M. did not state which condition he was referring to as he also identified a thoracic spine disability.  He had previously referenced both back pain and right chest wall pain.  There was no reference to a specific STR.  

The Veteran was afforded a VA examination in October 2014.   At that time, the examiner noted that the Veteran was claiming that he had shortness of breath which began after the inservice accident in which his lungs were somehow affected by his back injury.  The examiner reviewed the records and documents from the accident which he sustained while jumping out of a jeep that was overturning.  The examiner noted that the left iliac crest area was injured and indicated that the iliac crest is located on the upper pelvic girdle and that the lungs are located within the thoracic area of spinal column.  The examiner opined that there was no way an injury to the iliac crest can cause damage to the thoracic cavity.  X-rays were negative to the iliac crest and the diagnosis was contusion, which is bruising to the skin.  In addition, COPD is a disorder of airflow exchange and is not associated with any injuries to back/spine.  The April 2014 VA examiner indicated that the Veteran failed to report for the required medical testing; however, the Veteran reported that he was not told that he needed to go elsewhere for further medical testing.

Thus, this case was remanded to confirm the current diagnosis of COPD or other lung disability.  In accordance with that remand, the Veteran was afforded a VA examination in March 2016 which confirmed the COPD diagnosis.  The examiner noted that during service, the Veteran was in a jeep vehicle and the vehicle was involved in an accident in which the Veteran was thrown from the jeep.  The Veteran related that he lost consciousness and had trouble breathing immediately after the accident.  He said that he suffered multiple injuries and was told that he had bled into his lung.  He stated that he continued to have breathing problems after the injury.  He was diagnosed with COPD several years ago.  The Veteran provided a history of cigarette smoking for approximately 3 years while in the military and he reported that he stopped smoking in 1965.  He worked as an automobile mechanic after he left the military until 1989 when he stopped this job due to health problems (neck and back problems).  He also experienced a work related accident in 1989 (he was hit in his left knee by a car jack and he fell and injured his lower back).  During his work as a mechanic, he was exposed to automobile exhausts.  He also was exposed to cleaning solvents.  The examiner then opined that the Veteran's past cigarette smoking or his past occupations could have contributed to the development of his present COPD, noting that cigarette smoking is the number one risk factor for the development of COPD and that workers who smoke are at greater risk of developing respiratory disease if they are also exposed to workplace respiratory irritants.  The examiner concurred with the last examination and concluded that the Veteran's MVA did not cause his present lung problems/COPD.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

With regard to the Veteran's contentions and the private examiner's opinion, the Board notes that there are inconsistencies with the Veteran's statements that he has continuously had lung problems since service.  The STRs do not show a lung injury or disease while documenting the Veteran's other complaints.  The separation examination was not only normal, but the Veteran specifically denied lung symptoms.  Post-service, the Veteran submitted prior VA claims as well as personal statements dated in 1977, 1978, 2004, and 2006, with no mention of chest pain, lung symptoms, or lung disability.  It appears that only after receiving a COPD diagnosis did the Veteran present his current contentions.  Thus, his statements that he had continuous lung problems since the inservice MVA are contradicted in the record as he denied lung complaints on discharge then presented complaints regarding residuals of the inservice MVA over the years, but never mentioned his lungs.  The Board may consider whether the silence of the Veteran in reporting complaints regarding lung problems constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (negative evidence is to be considered.); see also Dulin (the majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the inservice clinical records do not show the claimed ongoing nature of residuals of the purported lung injury during the MVA, and the post-service statements of the Veteran also do not reflect the ongoing nature of symptoms that he currently claims.  Thus, his current statements made for purposes of this claim that he had respiratory symptoms in service due to a MVA injury and continuous and subsequent respiratory problems from service extending into the years after service are of lesser probative value than his previous more contemporaneous inservice report of no lung symptoms on his inservice Report of Medical History at discharge and the fact that he made no lung complaints on his subsequent VA applications and statements regarding the MVA.  See Pond v. West, 12 Vet. App. 341 (1999).  

As noted, the private examiner, Dr. M., was nonspecific regarding the medical condition to which he referred; however, assuming he meant the claimed COPD, this physician made no reference to the specific inservice findings and specifically the fact that there was no mention of lung injury or subsequent lung complaints on separation.  As such, this opinion is outweighed by the VA opinions which more specifically addressed the pertinent facts and findings.

The Board has considered the Veteran's own opinion that his COPD disability is related to service and the inservice MVA.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, with consideration of the Veteran's inconsistent statements, the Board finds that the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

Accordingly, as the most probative evidence establishes that there is no causal connection between current COPD disability and the Veteran's service, service connection is not warranted.  


ORDER

Service connection for a lung disability diagnosed as COPD is denied.


REMAND

With regard to the claim of service connection for OSA, the Veteran contends that his OSA is related to service to include a claimed head injury during the MVA.  The STRs document that the Veteran reported that he had trouble breathing related to throat problems.  He underwent a tonsillectomy during service.  A recent private medical opinion of Dr. M. dated in September 2016 indicated that while the MVA would not cause OSA, facial injury could aggravate it.  A VA examiner has not opined on that matter.  As such an addendum should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  

The examiner should address if it is more likely than not, less likely than not, or at least as likely as not that the Veteran's MVA resulted in injury which has a causal connection to current OSA and should comment on the September 2016 opinion of Dr. M. indicating that a facial injury from the MVA could have aggravated OSA.  

The examiner should also address if it is more likely than not, less likely than not, or at least as likely as not that the Veteran's inservice tonsillectomy surgery has a causal connection to current OSA and should comment on the Veteran's inservice reports of having trouble breathing related to his throat problems.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA otherwise had its clinical onset during service or is related to any in-service disease, event, or injury.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


